Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ING PROTECTOR ELITE A FLEXIBLE PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE POLICY issued by ReliaStar Life Insurance Company and its Select * Life Variable Account The Policy Is issued by ReliaStar Life Insurance Company. Is returnable by you during the free look period if you are not satisfied. Premium Payments Are flexible, so the premium amount and frequency may vary. Are allocated to the variable account and the fixed account, based on your instructions. Are subject to specified fees and charges. The Policy Value Is the sum of your holdings in the fixed account, the variable account and the loan account. Has no guaranteed minimum value under the variable account. The value varies with the value of the subaccounts you select. Has a minimum guaranteed rate of return for amounts in the fixed account. Is subject to specified fees and charges, including possible surrender charges. Death Benefit Proceeds Are paid if your policy is in force when the insured person dies. Are calculated under your choice of options: Option 1  the base death benefit is the greater of the amount of insurance coverage you have selected or your policy value multiplied by the appropriate factor described in Appendix A; Option 2  the base death benefit is the greater of the amount of insurance coverage you have selected plus the policy value or your policy value multiplied by the appropriate factor described in Appendix A; or Option 3  the base death benefit is the greater of the amount of insurance coverage you have selected plus premiums paid minus withdrawals taken or your policy value multiplied by the appropriate factor described in Appendix A. Are equal to the base death benefit plus any rider benefits minus any outstanding policy loans, accrued loan interest and unpaid fees and charges. Are generally not subject to federal income tax if your policy continues to meet the federal income tax definition of life insurance. Sales Compensation We pay compensation to broker/dealers whose registered representatives sell the policy. See Distribution of the Policy, page 78 , for further information about the amount of compensation we may pay. Fund Managers Funds managed by the following investment managers are available through the policy: Alliance Bernstein, L.P. BAMCO, Inc. BlackRock Investment Management, LLC Capital Research and Management Company Columbia Management Advisors, LLC Directed Services LLC Evergreen Investment Management Company, LLC Fidelity Management & Research Co. Ibbotson Associates ING Clarion Real Estate Securities L.P. ING Investment Management Advisors, B.V. ING Investment Management Co. J.P. Morgan Investment Management Inc. Julius Baer Investment Management, LLC Legg Mason Capital Management, Inc. Lehman Brothers Asset Management LLC Marsico Capital Management, LLC Massachusetts Financial Services Company Morgan Stanley Investment Management, Inc. (d/b/a Van Kampen) Neuberger Berman, LLC Neuberger Berman Management Inc. OppenheimerFunds, Inc. Pacific Investment Management Company LLC Pioneer Investment Management, Inc. T. Rowe Price Associates, Inc. UBS Global Asset Management (Americas) Inc. Wells Capital Management, Inc. This prospectus describes what you should know before purchasing the ING Protector Elite variable universal life insurance policy. Please read it carefully and keep it for future reference. Neither the Securities and Exchange Commission (SEC) nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. The policy described in this prospectus is not a deposit with, obligation of or guaranteed or endorsed by any bank, nor is it insured or guaranteed by the FDIC, the Federal Reserve Board or any other government agency. The date of this prospectus is April 28, 2007. TABLE OF CONTENTS Page Page POLICY SUMMARY 3 Termination of Coverage 61 The Policy's Features and Benefits 3 TAX CONSIDERATIONS 63 Factors You Should Consider Before Tax Status of the Company 64 Purchasing a Policy 6 Tax Status of the Policy 64 Fees and Charges 8 Diversification and Investor Control Requirements 65 THE COMPANY, THE VARIABLE Tax Treatment of Policy Death Benefits 65 ACCOUNT AND THE FIXED ACCOUNT 14 Distributions Other than Death Benefits 66 ReliaStar Life Insurance Company 14 Other Tax Matters 68 The Investment Options 16 ADDITIONAL INFORMATION 71 DETAILED INFORMATION ABOUT General Policy Provisions 71 THE POLICY 20 Distribution of the Policy 78 Underwriting 21 Legal Proceedings 81 Purchasing a Policy 21 Financial Statements 82 Fees and Charges 25 APPENDIX A A-1 Death Benefits 32 APPENDIX B B-1 Additional Insurance Benefits 39 APPENDIX C C-1 Policy Value 50 MORE INFORMATION IS AVAILABLE Back Cover Special Features and Benefits 52 TERMS TO UNDERSTAND The following is a list of some of the key defined terms and the page number on which each is defined: Page Where Page Where Term Defined Term Defined Age 21 Policy Date 21 Fixed Account 4 Policy Value 50 Fixed Account Value 50 Preferred Loans 53 Loan Account 52 Segment or Coverage Segment 32 Loan Account Value 52 Surrender Value 61 Monthly Processing Date 27 Valuation Date 50 Net Premium 3 Variable Account 4 Net Policy Value 4 Variable Account Value 50 ReliaStar, we, us, our and the company refer to ReliaStar Life Insurance Company. You and your refer to the policy owner. The policy owner is the individual, entity, partnership, representative or party who may exercise all rights over the policy and receive the policy benefits during the insured person's lifetime. State Variations  State variations are covered in a special policy form used in that state. This prospectus provides a general description of the policy. Your actual policy and any riders are the controlling documents. If you would like to review a copy of the policy and riders, contact our Customer Service Center or your agent/registered representative. You may contact us about the policy at our: ING Customer Service Center P.O. Box 5011 Minot, North Dakota 58702-5011 1-877-886-5050 www.ingservicecenter.com ING Protector Elite 2 POLICY SUMMARY This summary highlights the features and benefits of the policy, the risks that you should consider before purchasing a policy and the fees and charges associated with the policy and its benefits. More detailed information is included in the other sections of this prospectus that should be read carefully before you purchase the policy. The Policy's Features and Benefits Premium · You choose when to pay and how much to pay, but you cannot pay additional premiums Payments after age 100 and we may refuse to accept any premium less than $25. · You will need to pay sufficient premiums to keep the policy in force. Failure to pay sufficient premiums may cause your policy to lapse without value. Payments, See Premium · We may refuse any premium that would disqualify your policy as life insurance under page 22. Section 7702 of the Internal Revenue Code or that would cause your policy to become a modified endowment contract. · We deduct a premium expense charge from each premium payment and credit the remaining premium (the net premium) to the variable account or the fixed account according to your instructions. Free Look · During the free look period, you have the right to examine your policy and return it for a Period refund if you are not satisfied for any reason. · The free look period is generally ten days from your receipt of the policy, although certain See Free Look states may allow more than ten days. The length of the free look period that applies in your state will be stated in your policy. Period, page 24. · During the free look period, your net premium will be allocated to the subaccount that invests in the ING Liquid Assets Portfolio. See Allocation of Net Premium, page 23. · Upon cancellation of your policy during the free-look period you will receive a refund equal to the greater of: All premium we have received; or Your policy value plus a refund of all charges deducted. Temporary · If you apply and qualify, we may issue temporary insurance equal to the amount of Insurance insurance for which you applied. · The maximum amount of temporary insurance is $1 million, which includes other in-force coverage you have with us. See Temporary · Temporary insurance may not be available in all states. Insurance, page 24. Death Benefits · Death benefits are paid if your policy is in force when the insured person dies. · Until age 100, the amount of the death benefit will depend on which death benefit option is See Death Benefits , in effect when the insured person dies. page 32. · You may choose between one of three death benefit options: Option 1  the base death benefit is the greater of the amount of insurance coverage you have selected or your policy value multiplied by the appropriate factor described in Appendix A; Option 2  the base death benefit is the greater of the amount of insurance coverage you have selected plus your policy value or your policy value multiplied by the appropriate factor described in Appendix A; or Option 3  the base death benefit is the greater of the amount of insurance coverage you have selected plus premiums paid minus withdrawals taken or your policy value multiplied by the appropriate factor described in Appendix A. · After age 100, the base death benefit under all options will generally be the greater of the amount of insurance coverage you have selected plus the amount of coverage, if any, under the Term Insurance Rider or your policy value multiplied by the appropriate factor described in Appendix A. See Full Death Benefit Rider, page 48. · We will reduce the death benefit proceeds payable under any death benefit option by any outstanding policy loans and accrued loan interest and unpaid fees and charges. · The death benefit is generally not subject to federal income tax if your policy continues to meet the federal income tax definition of life insurance. ING Protector Elite 3 Death Benefit · During the Basic Death Benefit Guarantee period, your policy will not lapse as long as your Guarantees policy value minus any surrender charge, loan amount and unpaid fees and charges (the surrender value) is enough to cover the periodic fees and charges, when due. See Death Benefit · After your Basic Death Benefit Guarantee period, your policy will not lapse as long as your Guarantees, policy value minus the loan amount (the net policy value) is enough to pay the periodic fees and charges, when due. page 37. · However, the policy has three death benefit guarantees which provide that the policy will not lapse even if the surrender value or net policy value, as applicable, is not enough to pay the periodic fees and charges, when due: The Basic Death Benefit Guarantee is standard on every policy. This guarantee lasts for the lesser of five years or to age 80, but not less than one year. Under this guarantee your policy will not lapse provided your cumulative premium payments, minus any partial withdrawals or loans, are at least equal to the sum of minimum premium payments to the next monthly processing date. There is no charge for this guarantee; For issue ages 25-75, the 20-Year Death Benefit Guarantee is an optional benefit that may be available, but only when you apply for the policy. If you select this guarantee, your policy and any Term Insurance Rider coverage is guaranteed not to lapse for 20 years provided: - Your cumulative premium payments, minus any partial withdrawals or loans, are at least equal to the sum of the 20-Year Death Benefit Guarantee premium payments to the next monthly processing date; and - Your net policy value meets certain diversification requirements. There is a separate monthly rider charge for this guarantee. For issue ages 25-75, the Enhanced Lifetime Death Benefit Guarantee is an optional benefit that may be available, but only when you apply for the policy. If you select this guarantee, your policy and any Term Insurance Rider coverage is guaranteed not to lapse for the lifetime of the insured person provided: - Your cumulative premium payments, minus any partial withdrawals or loans, are at least equal to the sum of the Enhanced Lifetime Death Benefit Guarantee premium payments to the next monthly processing date; and - Your net policy value meets certain diversification requirements. There is a separate monthly rider charge for this guarantee. · Two different death benefit guarantee riders, the Extended Death Benefit Guarantee Rider and the Lifetime Death Benefit Guarantee Rider, were previously available under the policy. See the Extended Death Benefit Guarantee Rider and Lifetime Death Benefit Guarantee Rider sections on pages 41 and 42 for the availability of and greater details about these previously available death benefit guarantee riders. Rider Benefits · Your policy may include additional insurance benefits, attached by rider. There are two types of rider benefits: See Additional Optional rider benefits that you must select before they are added to your policy; and Insurance Benefits , Rider benefits that automatically come with your policy. page 39. · In many cases, we deduct an additional monthly charge for these benefits. · Not all riders may be available under your policy. Investment · You may allocate your net premiums to the subaccounts of the Select
